 



Exhibit 10.5

TRADEMARK LICENSE

This Trademark License (the “Agreement”) is made and entered into between
TreeHouse Foods, Inc., a Delaware corporation (“TreeHouse”) and Dean Foods
Company, a Delaware corporation (“Dean”), Dean Intellectual Property Services
II, L.P., a Delaware limited partnership (“Dean IP II”), and Dean Specialty
Intellectual Property Services, L.P., a Delaware limited partnership (“Dean
IP”), as of the Distribution Date set forth below.

     WHEREAS, Dean, through its subsidiaries, operates the Specialty Foods
Group, and the MochaMix®, SecondNature®, and food service dressings businesses
(the “Transferred Businesses”);

     WHEREAS, the Board of Directors of Dean has determined that it would be
advisable and in the best interests of Dean and its stockholders for Dean to
transfer and assign, or cause to be transferred and assigned, to TreeHouse the
business, operations, assets and liabilities related to the Transferred
Businesses;

     WHEREAS, Dean desires to transfer and assign, or cause to be transferred or
assigned, to the TreeHouse Parties (as defined in that certain Distribution
Agreement between Dean and TreeHouse, dated as of June 27, 2005 (the
“Distribution Agreement”)) the assets and properties of the Transferred
Businesses and the TreeHouse Parties desire to accept the transfer and
assignment of such assets and to assume, or cause to be assumed, the liabilities
and obligations arising out of or relating to the Transferred Businesses as
provided in the Distribution Agreement;

     WHEREAS, the date on which the above transaction is to become effective is
referred to as the “Distribution Date” as defined in the Distribution Agreement;
and

     WHEREAS, the parties hereto deem it to be appropriate and in the best
interests of the Dean Licensors (as defined in Section 1(b) below) and the
TreeHouse Entities (as defined in Section 1(c) below) that the Dean Licensors
grant to the TreeHouse Entities a license to use certain trademarks, trade names
and logos under the terms and conditions set forth herein;

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
meaning set forth in this Section 1.

     (a) “Affiliates” means, with respect to any entity, any other entity that
directly or indirectly controls, is controlled by or is under common control
with such entity. For the purpose of this definition, the term “control” means
the power to direct the management of an entity, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
term “controlled” has the meaning correlative to the foregoing.

 



--------------------------------------------------------------------------------



 



Page 2

     (b) “Dean Licensors” means Dean, Dean IP II and Dean IP.

     (c) “TreeHouse Entities” means TreeHouse and its Affiliates, but only for
so long as they remain Affiliates.

2. License of Licensed Marks. During the term of this Agreement, and subject to
termination pursuant to Section 10 below, the Dean Licensors hereby grant to the
TreeHouse Entities an exclusive, royalty-free, non-transferable license to
display and use the trademarks, trade names, trade dress and logos set forth on
Exhibit A hereto (the “Licensed Marks”) worldwide in connection with the
products produced, marketed or sold by the Transferred Businesses.

3. Restrictions on Use.

     (a) The TreeHouse Entities may not register or reserve any Licensed Mark or
any words or images confusingly similar thereto as a trademark, trade name,
corporate name or domain name anywhere in the world. The TreeHouse Entities may
not attack or challenge the title and interest of the Dean Licensors in or to
the Licensed Marks.

     (b) If any Dean Licensor at any time finds that the Licensed Marks are
being used other than in accordance with the terms of this Agreement
(“Unauthorized Use”), such Dean Licensor may notify TreeHouse in writing of such
Unauthorized Use. If the relevant TreeHouse Entity fails to correct or have
corrected such Unauthorized Use within thirty (30) days after receipt of such
notice, or if such correction can not reasonably be accomplished within such
30-day period if commercially reasonable steps to correct the Unauthorized Use
have not been taken during such 30 day period, the relevant Dean Licensor may,
at its election, suspend any or all of the licenses granted under this Agreement
until such time as such Unauthorized Use is corrected to such Dean Licensor’s
reasonable satisfaction.

4. Reservation of Rights. The Dean Licensors reserve all rights in the Licensed
Marks and other Dean intellectual property not expressly granted in this
Agreement.

5. Ownership of Intellectual Property. The TreeHouse Entities acknowledge and
agree that the Licensed Marks, and all applications, registrations and renewals
thereof, and all associated goodwill therein, are owned by and vested in the
Dean Licensors. All use by the TreeHouse Entities of the Licensed Marks
hereunder shall inure to the benefit of the Dean Licensors. The TreeHouse
Entities agree not to challenge, directly or indirectly, the rights of any Dean
Licensor in or to the Licensed Marks. The TreeHouse Entities will cause the
Licensed Marks to be accompanied by an appropriate trademark symbol (either â or
TM or a corresponding foreign symbol) as specified by any Dean Licensor. The
Dean Licensors shall maintain all the Licensed Marks at their expense.

6. Quality Control. The TreeHouse Entities shall maintain and adhere to any and
all trademark guidelines for display of the Licensed Marks or other reasonable
quality control standards for products bearing the Licensed Marks that the Dean
Licensors may promulgate from time to time which conform with applicable laws.
Nothing herein shall otherwise limit the

 



--------------------------------------------------------------------------------



 



Page 3

TreeHouse Entities’ ability to change, modify or determine the way in which it
promotes any of its products, except that all such promotion of products bearing
the Licensed Marks shall be in compliance with applicable law.

7. Injunctive Relief. Because unauthorized use of the Licensed Marks or any
violation of the authorization and license granted in paragraph 2 above,
respectively, will diminish substantially the value of such intellectual
property and irrevocably harm the Dean Licensors, if the TreeHouse Entities
breach any provision of paragraph 2 above, the Dean Licensors shall be entitled
to injunctive and/or other equitable relief, in addition to other remedies
afforded by law, to prevent a breach of such provision of this Agreement.

8. Indemnification. The Dean Licensors agree to indemnify TreeHouse and to hold
TreeHouse harmless from and against any and all liabilities, losses, damages,
claims, causes of action, costs and expenses, including reasonable legal fees
and expenses that may be incurred by TreeHouse, arising out of a third party
claim that the TreeHouse Entities’ use of the Licensed Marks within the scope of
the license granted by this Agreement infringes that third party’s intellectual
property rights in any respect. The TreeHouse Entities shall provide the Dean
Licensors with prompt written notice of any third-party claim for which
indemnification is sought and cooperate fully with the Dean Licensors in
allowing the Dean Licensors to control the defense of such claim. So long as the
Dean Licensors are contesting the third-party claim in good faith, the TreeHouse
Entities may not settle any such claim without the express prior written consent
of Dean unless (i) there is no finding or admission of any violation of any law
or any rights, (ii) the sole relief provided is monetary damages that are paid
in full by the TreeHouse Entities, and (iii) the Dean Licensors shall not have
any liability with respect to any such settlement. The TreeHouse Entities shall
have the right, at its own expense, to participate in the defense of such claim.

9. Term. This Agreement will become effective on the Distribution Date and,
unless and until terminated as provided in Section 10 below, shall continue in
full force and effect until TreeHouse’s supply of packaging materials existing
on the Distribution Date and bearing any of the Licensed Marks is depleted.

10. Termination. This Agreement may be terminated:

          (a) by either party upon written notice if the other party becomes
insolvent, files or has filed against it a petition under any chapter of the
United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (or any similar petition
under any insolvency law of any jurisdiction), proposes any dissolution,
liquidation, composition, financial reorganization or recapitalization with
creditors, makes an assignment or trust mortgage for the benefit of creditors,
or if a receiver, trustee, custodian or similar agent is appointed or takes
possession with respect to any property or business of such party; and

          (b) by either party at any time upon any material breach by the other
party of the terms of this Agreement which remains uncured thirty (30) days
following written notice of such breach, or if such breach cannot reasonably be
cured within said 30 day period, unless

 



--------------------------------------------------------------------------------



 



Page 4

commercially reasonable steps have not been taken to cure such breach within
such 30 day period.

11. Effect of Termination. Upon any termination or expiration of this Agreement,
all rights and obligations of the parties shall terminate, except the rights and
obligations of the parties provided in paragraphs 8 and 13 of this Agreement,
which shall survive the termination or expiration of this Agreement.

12. Remedies. The demand for one remedy does not constitute a waiver or estoppel
with regards to any or all other available remedies for the specific breach or
default in question.

13. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Delaware and
the federal laws of the United States of America applicable therein, as though
all facts and omissions related hereto occurred in Delaware.

14. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

     If to the Dean Licensors, to:

Dean Foods Company
2515 McKinney Avenue
Suite 1200
Dallas, Texas 75201
Telephone: (214) 303-3413
Fax: (214) 303-3853
Attention: General Counsel

with a copy (which shall not constitute effective notice to):

Wilmer Cutler Pickering Hale and Dorr LLP
2445 M Street, N.W.
Washington, D.C. 20037
Telephone: (202) 663-6000
Fax: (202) 663-6363
Attention: Erika L. Robinson

     If to the TreeHouse Entities, to:

 



--------------------------------------------------------------------------------



 



Page 5

TreeHouse Foods, Inc.
857-897 School Place
P.O. Box 19057
Green Bay, Wisconsin 54307
Telephone: (920) 497-7131
Fax: (920) 497-4604
Attention: General Counsel

with a copy (which shall not constitute effective notice) to:

Winston and Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Telephone: (312) 558-5600
Fax: (312) 558-5700
Attention: Bruce A. Toth

Either party may, by written notice to the other parties, change the address or
the party to which any notice, request, instruction or other documents is to be
delivered.

15. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

16. Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties with respect to this subject matter and supersedes
any previous agreements (oral, written or otherwise) and may be altered or
amended only by a written instrument duly executed by both parties.

17. Assignment. This Agreement shall not be assignable by either party hereto
without the prior written consent of the other party hereto. When duly assigned
in accordance with the foregoing, this Agreement shall be binding upon and shall
inure to the benefit of the assignee.

18. Non-Waiver. The failure of a party in any one or more instances to insist
upon strict performance of any of the terms and conditions of this Agreement
does not constitute a waiver or relinquishment, to any extent, of the right to
assert or rely upon any such terms or conditions on any future occasion.

 



--------------------------------------------------------------------------------



 



Page 6

19. Independent Contractor. The parties are acting as independent contractors
under this Agreement and the parties hereby acknowledge that they do not intend
to create a joint venture, partnership or any other type of agency between them.

-— Signature page follows —

 



--------------------------------------------------------------------------------



 



Page 7

The parties hereby acknowledge that they have read and understand this Agreement
and all exhibits and addenda hereto, and agree to all terms and conditions
stated herein and attached hereto.

                      TREEHOUSE FOODS, INC.       DEAN FOODS COMPANY    
 
                   
By:
   /s/ Thomas E. O’Neill       By:      /s/ Lisa N. Tyson    
 
                   
 
                    Name: Thomas E. O’Neill       Name: Lisa N. Tyson    
 
                    Title: Senior Vice President       Title: Senior Vice
President, Deputy General Counsel and Assistant Secretary    
 
                                DEAN INTELLECTUAL PROPERTY                
SERVICES, II, L.P.    
 
                   
 
          By:      DIPS GP II, LLC, general partner      
 
          By:      /s/ Lisa N. Tyson    
 
                   
 
                                Name: Lisa N. Tyson    
 
                                Title: Vice President and Assistant Secretary  
 
 
                                DEAN SPECIALTY INTELLECTUAL                
PROPERTY SERVICES, L.P.    
 
                   
 
          By:      TreeHouse Foods, Inc., general partner      
 
          By:      /s/ Thomas E. O’Neill    
 
                   
 
                                Name: Thomas E. O’Neill    
 
                                Title: Senior Vice President    

 